Citation Nr: 0406030	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizure disorder.  

2.  Entitlement to service connection for hepatitis C with 
cirrhosis.

3.  Entitlement to an increased rating for service-connected 
residuals of a cerebral contusion with personality change and 
post-traumatic stress disorder (PTSD), currently rated as 70 
percent disabling. 

4.  Entitlement to an effective date prior to September 23, 
1997 for the grant of total disability rating based upon 
individual unemployability (TDIU) and a 70 percent disability 
rating for service-connected residuals of a cerebral 
contusion with personality change and PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to April 
1977.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for seizure disorder, entitlement to service 
connection for hepatitis C with cirrhosis, and entitlement to 
an increased rating for residuals of a cerebral contusion 
with personality change and PTSD come before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by a Regional Office (RO or AOJ) of the 
Department of Veterans Affairs (VA).  The issue of 
entitlement to an effective date prior to September 23, 1997 
for the grant of TDIU and a 70 percent disability rating for 
service-connected residuals of a cerebral contusion with 
personality change and PTSD comes before the Board on appeal 
from a November 2000 rating decision.  The veteran testified 
at a personal hearing at the RO in February 2002.  The 
veteran failed to report for a Board hearing in Washington, 
DC, scheduled in December 2003, without any indication of 
good cause for his failure to appear, and he has not 
otherwise expressed a desire to reschedule that hearing.      

The issues of entitlement to service connection for seizure 
disorder and hepatitis C with cirrhosis, and entitlement to 
an increased rating for service-connected residuals of a 
cerebral contusion with personality change and PTSD are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  By rating decision in June 1981, the RO denied a claim of 
entitlement to service connection for seizure disorder; the 
veteran did not file a notice of disagreement. 

2.  Evidence received since the June 1981 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for seizure disorder.  

3.  An increase in disability due to the veteran's service-
connected residuals of a cerebral contusion with personality 
change and PTSD was not factually ascertainable during the 
one-year period prior to September 23, 1997.

4.  Prior to September 23, 1997, service connection had been 
granted for status post cerebral contusion at a 
noncompensable rating and residuals of a nose fracture at a 
10 percent rating, the veteran's combined service-connected 
disability rating was 10 percent.

5.  Prior to September 23, 1997, service-connected 
disabilities did not preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision which denied entitlement to 
service connection for seizure disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
June 1981 rating decision, and the claim of entitlement to 
service connection for seizure disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for entitlement to an effective date prior 
to September 26, 1997, for the assignment of a 70 percent 
evaluation for service-connected residuals of a cerebral 
contusion with personality change and PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

4.  The criteria for entitlement to assignment of an 
effective date prior to September 23, 1997, for the grant of 
entitlement to TDIU benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
new and material evidence claims and early effective date 
claims.  The discussions in the rating decisions, statements 
of the case, and multiple supplemental statements of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2002 letter and an October 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 1998 rating decision was clearly 
made prior to November 9, 2000, the date the VCAA was 
enacted, and the November 2000 rating decision was entered 
just several days after enactment of VCAA.  Assuming the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice letter provided to the appellant in 
April 2002 was not given prior to the AOJ adjudications of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant

Additionally, as to the issues decided in this decision, 
there has been substantial compliance with the assistance 
provisions set forth in the VCAA.  The record in this case 
includes service medical records, service records, numerous 
VA medical records, including outpatient treatment reports, 
hospital reports, statements from medical providers, and VA 
examination reports, and lay witness statements.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims addressed on the merits in this 
decision.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Seizure Disorder

Service Connection

The veteran is essentially claiming that he has a seizure 
disorder that is related to service.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as epilepsies, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material

In a June 1981 rating decision, the veteran's service 
connection claim for seizure disorder was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month, but did not 
file a notice of disagreement to initiate an appeal from the 
June 1981 rating decision.  The June 1981 rating decision is 
therefore final.  38 U.S.C.A. § 7105(c).  However, a claim 
which is the subject of a prior final denial may be reopened 
and the prior disposition reviewed if certain requirements 
are met.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

A review of the record shows that the rating decision 
characterized the issue on appeal as entitlement to service 
connection for seizure disorder.  The RO then discussed the 
merits of the evidence and found that service connection was 
not warranted.  In recent supplemental statements of the 
case, the RO re-characterized the issue on appeal as a new 
and material claim.  While it is not altogether clear whether 
the claim was reopened by the RO, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Analysis

In the June 1981 rating decision, the veteran's claim was 
denied on the basis that the medical evidence did not confirm 
the existence of a seizure disorder or other definite 
residuals of a service-connected cerebral contusion.  The RO 
noted that the evidence showed that the veteran's seizure 
complaints were attributable to possible vasovagal syncope or 
possible psychogenetic factors, due to likely personality 
disorder.  

Numerous medical evidence was received following the June 
1981 rating decision, including a VA mental examination 
report in August 1999.  The report showed that the examiner 
diagnosed the veteran as having personality change 
specifically due to the veteran's in-service severe head 
injury.  Based upon the findings from the August 1999 VA 
mental examination report, the RO found in an May 2002 rating 
decision that the veteran's personality change was a residual 
of his service-connected cerebral contusion and changed the 
veteran's service-connected disability from status post 
cerebral contusion to residuals of a cerebral contusion with 
personality change and chronic PTSD.  

While the RO's findings from the May 2002 rating decision is 
not evidence to reopen the veteran's claim, the RO's 
interpretation of the August 1999 VA mental examination 
report is shared by the Board.  The medical evidence tends to 
show that the veteran's diagnosed personality change is a 
residual of his cerebral contusion.  The medical evidence 
assembled prior to the June 1981 rating decision showed that 
the veteran's seizure problems, if any, were related to a 
personality disorder.  It is therefore reasonable to infer 
that the medical evidence taken together tends to show that 
the veteran's seizure problems are a residual of his cerebral 
contusion.   

Based upon the above information, the Board finds that the 
August 1999 VA medical examination report, taking in 
connection with evidence assembled prior to the June 1981 
rating decision, tends to show that the veteran's seizure 
problems are a residual or otherwise related to the veteran's 
cerebral contusion injury from service.  The August 1999 VA 
mental examination report therefore goes to the basis for the 
June 1981 denial.  

The Board notes that there is also a question as to whether 
the veteran has a current seizure disorder.  Evidence 
received since the June 1981 rating decision includes 
testimony from the veteran's wife in March 2002 that she 
witnessed the veteran having blackouts with twitching and his 
eyes rolling back.  The veteran also testified that he 
notices bite marks on his tongue and inside his mouth for no 
explained reason.  The above evidence is new and material in 
that it tends to show that the veteran is experiencing 
symptoms that may be seizures.  As such, the evidence 
received since the June 1981 rating decision is new and 
material, and the veteran's claim of entitlement to service 
connection for seizure disorder has been reopened.   

Early Effective Date for TDIU and Increased Rating Claim
 
The veteran contends that an effective date prior to 
September 23, 1997, is warranted for the grant of TDIU and a 
70 percent disability rating for service-connected residuals 
of a cerebral contusion with personality change and PTSD.  In 
his substantive appeal, the veteran claims that the proper 
effective date should go back to when he was discharged from 
service since he has had service-connection disabilities 
since that time.

The veteran's claim for TDIU was received on June 1, 1999, 
along with a service connection claim for PTSD and increased 
rating for residuals of a nose fracture.  The RO granted the 
PTSD and TDIU claims in a December 1999 rating decision, 
effective June 1, 1999.  By a May 2002 rating decision, the 
RO combined the separate ratings of residual of a cerebral 
contusion with personality changes and PTSD to a single 70 
percent rating and changed the effective date of both the 70 
percent rating and the TDIU to the date of the original 
increased rating claim for residuals of a cerebral contusion, 
September 23, 1997.  While it is not clear from the record, 
the RO interpreted the increased rating claim for residuals 
of a cerebral contusion received September 23, 1997 as also 
claim for TDIU.    

For effective date purposes, a TDIU rating claim is treated 
as a claim for increased disability compensation.  The 
effective date provisions for awards of increased disability 
compensation include a general rule which is that an award 
based on a claim for increase of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application thereof.  38 U.S.C.A. 
§ 5110(a).  The corresponding VA regulation expresses this 
rule as date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  Under the 
general rule provided by the law, an effective date for an 
increased rating may be assigned later than the date of 
receipt of claim -- if the evidence shows that the increase 
in disability actually occurred after the claim was filed -- 
but never earlier than the date of claim.

However, the law provides an exception to this general rule 
governing increased rating claims.  If the evidence shows 
that the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for an increase was received within a year of 
the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation. Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98 at 3.

A review of the record shows that there was no pending TDIU 
claim prior to the September 23, 1997 claim.  There were also 
no pending increased rating claims prior to September 23, 
1997.  The Board notes that prior increased rating claims 
pertaining to the veteran's residuals of a cerebral contusion 
and nose disability were denied by a February 1996 rating 
decision, but the veteran did not initiate an appeal from 
that determination and the decision became final.  See 38 
U.S.C.A. § 7105(c).  

As there were no pending claims for TDIU or increased rating 
prior to September 23, 1997, the next issue is whether it was 
factually ascertainable that there was an increase in 
disability due to the veteran's service-connected residuals 
of a cerebral contusion with personality change and PTSD 
during the one year period prior to September 26, 1997, which 
would warrant assignment of a 70 percent rating, or that the 
veteran was individually unemployable due to service-
connected disabilities during the one year period prior to 
September 26, 1997.    

The Board notes that the veteran is rated at 70 percent under 
Diagnostic Code 9440.  Under Code 9440, a 70 percent rating 
is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
including § 4.130 and Code 9440.  

Under the old criteria, a 70 percent evaluation under the 
criteria in effect prior to November 7, 1996 is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

Upon review, VA medical records from September 1996 through 
September 1997 show no psychiatric treatment or otherwise 
show symptoms that warrant a 70 percent rating under Code 
9440.  Additionally, VA medical examination report in 
November 1997 demonstrated that the veteran oriented times 
three, did not appear confused generally speaking, but did 
show difficulty following multiple step commands.  

VA mental examination report in January 1998 indicated that 
the veteran was able to follow detailed instructions while 
maintaining adequate attention and concentration.  There was 
no indication of dementia, he was able to interact with 
others and adequately deal with normal daily stress.  The 
examiner assigned him a GAF score of 65, which suggests some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  While the lay statements 
submitted from the veteran's family members describe 
witnessing psychological symptoms, the medical evidence does 
not demonstrate that the veteran exhibited symptoms to the 
extent to warrant a 70 percent rating one year prior to 
September 26, 1997.   

In sum, based upon the above medical records, an increase in 
disability due to the veteran's service-connected residuals 
of a cerebral contusion with personality change and PTSD 
during the one year period prior to September 26, 1997, which 
would warrant assignment of a 70 percent rating, is not 
factually ascertainable.  

Furthermore, while the veteran indicated in his September 23, 
1997 claim that he was unemployed since December 1996, the 
evidence does not show that the veteran was unable to 
maintain substantial gainful employment at that time due to a 
service-connected disability or any time one year prior to 
September 23, 1997.  Prior to September 23, 1997, service 
connection had been established for two disabilities: status 
post cerebral contusion at a noncompensable rating and 
residuals of a nose fracture at a 10 percent rating.  The 
combined service connection rating was 10 percent.  There is 
no medical evidence or other evidence demonstrating that the 
veteran was unemployability due to his service-connected 
disabilities during the one year period prior to September 
26, 1997.  

In sum, the preponderance of the evidence is against 
entitlement to an effective date prior to September 23, 1997 
for the grant of TDIU and a 70 percent disability rating for 
service-connected residuals of a cerebral contusion with 
personality change and PTSD.  Finally, in making these 
determinations, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to either issue. 




ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder has been reopened.  To this extent, the 
appeal is granted.  

Entitlement to an effective date prior to September 23, 1997 
for the grant of TDIU is not warranted.  Entitlement to an 
effective date prior to September 23, 1997, for a 70 percent 
disability rating for service-connected residuals of a 
cerebral contusion with personality change and PTSD is not 
warranted.  To this extent, the appeal is denied.  


REMAND

Pertaining to the veteran's service connection claim for 
hepatitis C with cirrhosis, the Board notes that the veteran 
specifically referenced during his testimony at the March 
2002 personal hearing that he received treatment for 
hepatitis C at French Hospital in San Luis Obispo in 1993.  
In his notice of disagreement in May 1999, the veteran also 
indicated that he received treatment at French Hospital for 
Hepatitis C and that he was informed by his examiner's that 
he was at stage "4" condition and that it was the 
examiner's opinion that his condition originated in the 
1970's while he was in the military service.  It is not clear 
from the record that these referenced medical reports have 
been obtained or that any attempt to obtain these records 
have been made.   

With regards to the seizure disorder, the Board believes that 
a VA examination is appropriate to provide an opinion as to 
the nature and extent of any current seizure disorder and to 
determine the etiology of any such seizure disorder.  As the 
outcome of the service connection claim for seizure disorder 
may have an impact on the increased rating claim for service-
connected residuals of a cerebral contusion with personality 
change and PTSD, appellate review of the increased rating 
claim is deferred pending completion of the actions set forth 
below.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With regard to the claims of service 
connection for seizure disorder and for 
hepatitis C, and the increased rating 
claim, the RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
these claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).

2.  The veteran should be asked to 
furnish the names and addresses of any 
private or VA medical personnel who have 
treated him for Hepatitis C with 
cirrhosis since his discharge from active 
duty service, specifically French 
Hospital in San Luis Obispo in 1993 or 
1994.  The RO should then take 
appropriate action to obtain all such 
records.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether he suffers from a 
seizure disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests should be accomplished.  
After reviewing the record and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
disability) that any current seizure 
disorder is related directly to service 
or is otherwise a residual of the 
veteran's service-connected cerebral 
contusion with personality change and 
PTSD.  

4.  The RO should then review the 
expanded record and determine if any of 
the pending claims should be granted.  If 
any of the benefits remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



